Case 1:19-cv-01132-CG-N Document 16 Filed 01/22/21 Page 1 of 1        PageID #: 50



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

LATASHA PERINE,                           )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )   CIVIL ACTION 19-1132-CG-N
                                          )
BISHOP STATE COMMUNITY                    )
COLLEGE,                                  )
                                          )
       Defendant.                         )

                                     ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

(Doc. 15) made under 28 U.S.C. § 636(b)(1)(B)–(C), Federal Rule of Civil Procedure

72(b), and S.D. Ala. GenLR 72(a)(2)(S), and dated December 16, 2020, is

ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that Latasha Perine’s claims under the

Americans with Disabilities Act and discrimination claim under the Rehabilitation

Act against Bishop State Community College are DISMISSED without

prejudice. Further, it is ORDERED that Perine’s retaliation claim under the

Rehabilitation Act against Bishop State Community College be DISMISSED with

leave to refile. Perine shall file her amended complaint no later than February

12, 2021.

      DONE and ORDERED this the 22nd day of January, 2021.

                                  /s/Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
